 

Ener-Core, Inc.

 

EQUITY INCENTIVE AWARD PLAN

 

1.          Purposes of the Plan. The purposes of this Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Employees, Directors, and Consultants and to
promote the success of the Company’s business. Options granted under the Plan
may be Incentive Stock Options or Nonstatutory Stock Options, as determined by
the Administrator at the time of grant. Stock Purchase Rights may also be
granted under the Plan.

 

2.          Definitions. As used in this Plan, the following definitions shall
apply:

 

(a)          “Administrator” means the Board or any of its Committees as shall
be administering the Plan in accordance with Section 4.

 

(b)          “Applicable Laws” means the requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Capital Stock is listed or quoted and the applicable laws of
any other country or jurisdiction where Options or Stock Purchase Rights are
granted under the Plan. References to any law in this Plan include the
regulations promulgated thereunder.

 

(c)          “Board” means the Board of Directors of the Company.

 

(d)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)          “Committee” means a committee of Directors appointed by the Board
in accordance with Section 4.

 

(f)          “Capital Stock” means any class of Company stock as may be provided
in the Articles of Incorporation, including future amendments.

 

(g)          “Company” means Ener-Core, Inc., a Nevada corporation.

 

(h)          “Consultant” means any person who is engaged by the Company or any
Parent or Subsidiary to render consulting or advisory services to such entity.

 

(i)          “Director” means a member of the Board of Directors of the Company.

 

(j)          “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

(k)          “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company, and, except
with respect to the issuance of Incentive Stock Options, any employee of an
entity that has entered into an agreement with the Company for the purpose of
employing or co-employing all or part of the workforce of the Company or any
Parent or Subsidiary of the Company at the work site of the Company or any
Parent or Subsidiary of the Company for the purpose of providing services to the
Company or any Parent or Subsidiary of the Company at the direction of the
Company. A Service Provider shall not cease to be an Employee in the case of (i)
any leave of absence approved by the Company or (ii) transfers between locations
of the Company or between the Company, its Parent, any Subsidiary, or any
successor. For purposes of Incentive Stock Options, no such leave may exceed 90
days, unless reemployment upon expiration of such leave is guaranteed by statute
or contract. If reemployment upon expiration of a leave of absence approved by
the Company is not so guaranteed, on the 181st day of such leave any Incentive
Stock Option held by the Optionee shall cease to be treated as an Incentive
Stock Option and shall be treated for tax purposes as a Nonstatutory Stock
Option. Neither service as a Director nor payment of a director’s fee by the
Company shall be sufficient to constitute “employment” by the Company.

 

1

 

 

(l)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(m)         “Fair Market Value” means, as of the applicable date, the value of
Capital Stock determined as follows:

 

(i)          If the Capital Stock is listed on any established stock exchange,
its Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the last market trading day prior to the time of determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;

 

(ii)         If the Capital Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean between the high bid and low asked prices for the Capital Stock on the last
market trading day prior to the day of determination; or

 

(iii)        In the absence of an established market for the Capital Stock, the
Fair Market Value thereof shall be determined in good faith by the Administrator
and consistent with the definition of fair market value under the regulations
promulgated under Section 409A of the Code.

 

(n)          “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

 

(o)          “Nonstatutory Stock Option” means an Option not intended to qualify
as an Incentive Stock Option.

 

(p)          “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(q)          “Option” means a stock option granted pursuant to the Plan.

 

(r)          “Option Agreement” means a written or electronic agreement between
the Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.

 

(s)          “Option Exchange Program” means a program whereby outstanding
Options are exchanged for Options with a lower exercise price.

 

(t)          “Optioned Stock” means the Capital Stock subject to an Option or a
Stock Purchase Right.

 

(u)          “Optionee” means the holder of an outstanding Option or Stock
Purchase Right granted under the Plan.

 

2

 

 

(v)          “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(w)         “Plan” means this Ener-Core, Inc. Equity Incentive Award Plan.

 

(x)           “Restricted Stock” means shares of Capital Stock acquired pursuant
to a grant of a Stock Purchase Right under Section 11 below.

 

(y)          “Service Provider” means an Employee, Director, or Consultant.

 

(z)          “Share” means a share of the Capital Stock, as adjusted in
accordance with Section 12.

 

(aa)        “Stock Purchase Right” means a right to purchase Capital Stock
pursuant to Section 11.

 

(bb)        “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

3.          Stock Subject to the Plan. Subject to the provisions of Section 12,
the maximum aggregate number of Shares that may be subject to option and sold
under the Plan is 14,000,000 Shares. The Shares may be authorized but unissued,
or repurchased, Capital Stock.

 

If an Option or Stock Purchase Right expires or becomes unexercisable without
having been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated). However, Shares that have actually been issued under the Plan, upon
exercise of either an Option or Stock Purchase Right, shall not be returned to
the Plan and shall not become available for future distribution under the Plan,
except that if Shares of Restricted Stock are repurchased by the Company at
their original purchase price, such Shares shall become available for future
grant under the Plan.

 

4.          Administration of the Plan.

 

(a)          Administrator. The Plan shall be administered by the Board or a
Committee appointed by the Board, which Committee shall be constituted to comply
with Applicable Laws.

 

(b)          Powers of the Administrator. Subject to the provisions of the Plan
and, in the case of a Committee, the specific duties delegated by the Board to
such Committee, and subject to the approval of any relevant authorities, the
Administrator shall have the authority in its discretion:

 

(i)          to determine the Fair Market Value;

 

(ii)         to select the Service Providers to whom Options and Stock Purchase
Rights may from time to time be granted hereunder;

 

(iii)        to determine the number of Shares to be covered by each such award
granted hereunder;

 

(iv)        to approve forms of agreement for use under the Plan;

 

3

 

 

(v)         to determine the terms and conditions of any Option or Stock
Purchase Right granted under the Plan. Such terms and conditions include the
exercise price, the time or times when Options or Stock Purchase Rights may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Option or Stock Purchase Right or the Capital Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;

 

(vi)        to determine whether and under what circumstances an Option may be
settled in cash under subsection 9(e) instead of Capital Stock;

 

(vii)       to reduce the exercise price of any Option to the then current Fair
Market Value if the Fair Market Value of the Capital Stock covered by such
Option has declined since the date the Option was granted;

 

(viii)      to initiate an Option Exchange Program;

 

(ix)         to prescribe, amend and rescind rules and regulations relating to
the Plan;

 

(x)          to allow Optionees to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option or Stock Purchase Right that number of Shares having a Fair Market
Value equal to the amount required to be withheld. The Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined. All elections by Optionees to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable; and

 

(xi)         to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan.

 

(c)          Effect of Administrator’s Decision. All decisions, determinations,
and interpretations of the Administrator shall be final and binding on all
Optionees.

 

5.          Eligibility.

 

(a)          Nonstatutory Stock Options and Stock Purchase Rights may be granted
to Service Providers. Incentive Stock Options may be granted only to Employees.

 

(b)          Each Option shall be designated in the Option Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 5(b), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

 

(c)          Neither the Plan nor any Option or Stock Purchase Right shall
confer upon any Optionee any right with respect to continuing the Optionee’s
relationship as a Service Provider with the Company, nor shall it interfere in
any way with his or her right or the Company’s right to terminate such
relationship at any time, with or without cause.

 

4

 

 

6.          Term of Plan. The Plan shall become effective upon its adoption by
the Board. It shall continue in effect for a term of 10 years unless sooner
terminated under Section 14.

 

7.          Term of Option. The term of each Option shall be stated in the
Option Agreement; provided, however, that the term shall be no more than 10
years from the date of grant thereof. In the case of an Incentive Stock Option
granted to an Optionee who, at the time the Option is granted, owns stock
representing more than 10% of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Option shall be five (5)
years from the date of grant or such shorter term as may be provided in the
Option Agreement.

 

8.          Option Exercise Price and Consideration.

 

(a)          The per share exercise price for the Shares to be issued upon
exercise of an Option shall be such price as is determined by the Administrator,
but shall be subject to the following:

 

(i)          In the case of an Incentive Stock Option

 

(A)         granted to an Employee who, at the time of grant of such Option,
owns stock representing more than 10% of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the exercise price shall be no
less than 110% of the Fair Market Value per Share on the date of grant.

 

(B)         granted to any other Employee, the per Share exercise price shall be
no less than 100% of the Fair Market Value per Share on the date of grant.

 

(ii)         In the case of a Nonstatutory Stock Option granted to any Service
Provider, the per Share exercise price shall be no less than 100% of the Fair
Market Value per Share on the date of grant.

 

(iii)        Notwithstanding the foregoing, Options may be granted with a per
Share exercise price other than as required above pursuant to a merger or other
corporate transaction.

 

(b)          The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant). Such consideration may consist of (1) cash,
(2) check, (3) promissory note, (4) other Shares which (x) in the case of Shares
acquired upon exercise of an Option, have been owned by the Optionee for more
than six months on the date of surrender, and (y) have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which such Option shall be exercised, (5) consideration received by the Company
under a cashless exercise program implemented by the Company in connection with
the Plan, or (6) any combination of the foregoing methods of payment. In making
its determination as to the type of consideration to accept, the Administrator
shall consider if acceptance of such consideration may be reasonably expected to
benefit the Company.

 

9.          Exercise of Option.

 

(a)          Procedure for Exercise; Rights as a Stockholder. Any Option granted
under the Plan shall be exercisable according to the terms of the Plan at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder to Officers and Directors shall be tolled during any
unpaid leave of absence. An Option may not be exercised for a fraction of a
Share.

 

5

 

 

(i)          An Option shall be deemed exercised when the Company receives: (A)
written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option, and (B) full payment
for the Shares with respect to which the Option is exercised. Full payment may
consist of any consideration and method of payment authorized by the
Administrator and permitted by the Option Agreement and the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Optionee or, if
requested by the Optionee, in the name of the Optionee and his or her spouse.
Until the Shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to the Shares, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 12.

 

(ii)         Exercise of an Option in any manner shall result in a decrease in
the number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

(b)          Termination of Relationship as a Service Provider. If an Optionee
ceases to be a Service Provider, such Optionee may exercise his or her Option
within such period of time as is specified in the Option Agreement (of at least
30 days) to the extent that the Option is vested on the date of termination (but
in no event later than the expiration of the term of the Option as set forth in
the Option Agreement). Absent a specified time in the Option Agreement, the
Option shall remain exercisable for three months following the Optionee’s
termination as a Service Provider. If, on the date of termination, the Optionee
is not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified by the
Administrator, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.

 

(c)          Disability of Optionee. If an Optionee ceases to be a Service
Provider as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option within such period of time as is specified in the Option Agreement
(of at least six months) to the extent the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Option Agreement). In the absence of a specified time
in the Option Agreement, the Option shall remain exercisable for 12 months
following the Optionee’s termination. If, on the date of termination, the
Optionee is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option shall revert to the Plan. If, after termination,
the Optionee does not exercise his or her Option within the time specified, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan.

 

(d)          Death of Optionee. If an Optionee dies while a Service Provider,
the Option may be exercised within such period of time as is specified in the
Option Agreement (of at least six months) to the extent that the Option is
vested on the date of death (but in no event later than the expiration of the
term of such Option as set forth in the Option Agreement) by the Optionee’s
estate or by a person who acquires the right to exercise the Option by bequest
or inheritance. In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for 12 months following the Optionee’s
termination. If, at the time of death, the Optionee is not vested as to the
entire Option, the Shares covered by the unvested portion of the Option shall
immediately revert to the Plan. If the Option is not so exercised within the
time specified, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.

 

6

 

 

(e)          Buyout Provisions. The Administrator may at any time offer to buy
out for a payment in cash or Shares, an Option previously granted, based on such
terms and conditions as the Administrator shall establish and communicate to the
Optionee at the time that such offer is made.

 

10.        Non-Transferability of Options and Stock Purchase Rights. The Options
and Stock Purchase Rights may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee.

 

11.        Stock Purchase Rights.

 

(a)          Rights to Purchase. Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with other awards granted under the Plan
and/or cash awards made outside of the Plan. After the Administrator determines
that it will offer Stock Purchase Rights under the Plan, it shall advise the
offeree in writing or electronically of the terms, conditions and restrictions
related to the offer, including the number of Shares that such person shall be
entitled to purchase, the price to be paid, and the time within which such
person must accept such offer. The terms of the offer shall comply in all
respects with Applicable Laws. The offer shall be accepted by execution of a
Restricted Stock purchase agreement in the form determined by the Administrator.

 

(b)          Repurchase Option. Unless the Administrator determines otherwise,
the Restricted Stock purchase agreement shall grant the Company a repurchase
option exercisable upon the voluntary or involuntary termination of the
purchaser’s service with the Company for any reason (including death or
disability). The purchase price for Shares repurchased pursuant to the
Restricted Stock purchase agreement shall be the original price paid by the
purchaser and may be paid by cancellation of any indebtedness of the purchaser
to the Company. The repurchase option shall lapse at such rate as the
Administrator may determine.

 

(c)          Other Provisions. The Restricted Stock purchase agreement shall
contain such other terms, provisions, and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.

 

(d)          Rights as a Stockholder. Once the Stock Purchase Right is
exercised, the purchaser shall have rights equivalent to those of a stockholder
and shall be a stockholder when his or her purchase is entered upon the records
of the duly authorized transfer agent of the Company. No adjustment shall be
made for a dividend or other right for which the record date is prior to the
date the Stock Purchase Right is exercised, except as provided in Section 12.

 

7

 

 

12.        Adjustments Upon Changes in Capitalization, Merger, or Asset Sale.

 

(a)          Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Capital Stock covered by
each outstanding Option or Stock Purchase Right, and the number of shares of
Capital Stock which have been authorized for issuance under the Plan but as to
which no Options or Stock Purchase Rights have yet been granted or which have
been returned to the Plan upon cancellation or expiration of an Option or Stock
Purchase Right, as well as the price per share of Capital Stock covered by each
such outstanding Option or Stock Purchase Right, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Capital
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Capital Stock, or any other increase or
decrease in the number of issued shares of Capital Stock effected without
receipt of consideration by the Company. The conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.” Such adjustment shall be made by the Board, whose
determination in that respect shall be final, binding, and conclusive. Except as
expressly provided in this Plan, no issuance by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Capital Stock subject to an Option or Stock
Purchase Right.

 

(b)          Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Optionee as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Optionee to
have the right to exercise his or her Option or Stock Purchase Right until 15
days prior to such transaction as to all of the Optioned Stock covered thereby,
including Shares as to which the Option or Stock Purchase Right would not
otherwise be exercisable. In addition, the Administrator may provide that any
Company repurchase option applicable to any Shares purchased upon exercise of an
Option or Stock Purchase Right shall lapse as to all such Shares, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Option or
Stock Purchase Right will terminate immediately prior to the consummation of
such proposed action.

 

(c)          Merger or Asset Sale. In the event of a merger of the Company with
or into another corporation, or the sale of substantially all of the assets of
the Company, each outstanding Option and Stock Purchase Right shall be assumed
or an equivalent option or right substituted by the successor corporation or a
Parent or Subsidiary of the successor corporation. In the event that the
successor corporation refuses to assume or substitute for the Option or Stock
Purchase Right, the Optionee shall fully vest in and have the right to exercise
the Option or Stock Purchase Right as to all of the Optioned Stock, including
Shares as to which it would not otherwise be vested or exercisable. If an Option
or Stock Purchase Right becomes fully vested and exercisable in lieu of
assumption or substitution in the event of a merger or sale of assets, the
Administrator shall notify the Optionee in writing or electronically that the
Option or Stock Purchase Right shall be fully exercisable for a period of 15
days from the date of such notice, and the Option or Stock Purchase Right shall
terminate upon the expiration of such period. For the purposes of this
paragraph, the Option or Stock Purchase Right shall be considered assumed if,
following the merger or sale of assets, the option or right confers the right to
purchase or receive, for each Share of Optioned Stock subject to the Option or
Stock Purchase Right immediately prior to the merger or sale of assets, the
consideration (whether stock, cash, or other securities or property) received in
the merger or sale of assets by holders of Capital Stock for each Share held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or sale of assets is not solely stock of the successor corporation
or its Parent, the Administrator may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
the Option or Stock Purchase Right, for each Share of Optioned Stock subject to
the Option or Stock Purchase Right, to be solely stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Capital Stock in the merger or sale of
assets.

 

8

 

 

13.        Time of Granting Options and Stock Purchase Rights. The date of grant
of an Option or Stock Purchase Right shall, for all purposes, be the date on
which the Administrator makes the determination granting such Option or Stock
Purchase Right, or such other date as is determined by the Administrator. Notice
of the determination shall be given to each Service Provider to whom an Option
or Stock Purchase Right is so granted within a reasonable time after the date of
such grant.

 

14.        Amendment and Termination of the Plan.

 

(a)          Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.

 

(b)          Stockholder Approval. The Board shall obtain stockholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.

 

(c)          Effect of Amendment or Termination. No amendment, alteration,
suspension, or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.

 

15.        Conditions Upon Issuance of Shares.

 

(a)          Legal Compliance. Shares shall not be issued pursuant to the
exercise of an Option unless the exercise of such Option and the issuance and
delivery of such Shares comply with Applicable Laws and shall be further subject
to the approval of counsel for the Company with respect to such compliance.

 

(b)          Investment Representations. As a condition to the exercise of an
Option, the Administrator may require the person exercising such Option to
represent and warrant at the time of any such exercise that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.

 

16.        Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

17.        Reservation of Shares. The Company, during the term of this Plan,
shall at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

18.        Information to Optionees and Purchasers. The Company shall provide to
each Optionee and to each individual who acquires Shares pursuant to the Plan,
not less frequently than annually during the period such Optionee or purchaser
has one or more Options or Stock Purchase Rights outstanding, and, in the case
of an individual who acquires Shares pursuant to the Plan, during the period
such individual owns such Shares, copies of annual financial statements. The
Company shall not be required to provide such statements to key employees whose
duties in connection with the Company assure their access to equivalent
information.

 

* * * * *

 

9

 

 

The Plan was duly adopted by the Board of Directors of the Company on July 1,
2013.

 

  Michael T. Levin, Secretary of the Company

 

The Plan was duly approved by the stockholders of the Company on _________ __,
201__.

 

  Michael T. Levin, Secretary of the Company

 

10

 